                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                           NORTHERN DIVISION

SAMANTHA CLEVELAND, Individually and as
Personal Representative on Behalf of the
Wrongful Death Beneficiaries of DOMINIQUE GRIFFIN                            PLAINTIFF

VS.                                        CIVIL ACTION NO.: 3:19-cv-486-CWR-FKB

HINDS COUNTY, MISSISSIPPI, and
VICTOR MASON, in His Individual Capacity
And official capacity as Sheriff of Hinds County,
Mississippi, JOHN and JANE DOES 1-100.                                   DEFENDANTS

                SHERIFF VICTOR MASON AND HINDS COUNTY,
              MISSISSIPPI’S ANSWER TO PLAINTIFF’S COMPLAINT

       Come now, Sherriff Victor Mason (“Sheriff Mason”) and Hinds County,

Mississippi (“Hinds County”), by and through counsel, and in response to Plaintiff’s

Complaint (CM/ECF Doc No. 1), would show as follows:

                                   FIRST DEFENSE

      Plaintiff’s Complaint fails to state a claim upon which any relief may be granted

and, therefore, pursuant to Fed. R. Civ. P. 12(b)(6), the same should be dismissed.

                                  SECOND DEFENSE

       Plaintiff’s Complaint fails to state facts against the answering defendants which

would rise to the level of a constitutional or statutory deprivation under the laws of the

United States, the Constitution of the United States, the laws of Mississippi, or the

Constitution of Mississippi.
                                   THIRD DEFENSE

       Answering defendants specifically assert and invoke all defenses available to

them as set forth in Fed. R. Civ. P. 12(b)(1) through 12(b)(7) for which a good faith legal

and/or factual basis exists or may exist.

                                    FOURTH DEFENSE

   Defendant, Sheriff Mason is entitled to qualified immunity as to the claims asserted

against him in his individual capacity. More specifically, Defendant Sheriff Mason would

affirmatively aver that the Plaintiff’s Complaint fail to allege a violation of a clearly

established constitutional right and that, at all times, his conduct was objectively

reasonable.

                                    FIFTH DEFENSE

       Insofar as any state law claims are concerned, the answering defendants invoke

each and every privilege, immunity, restriction and/or limitation of the Mississippi Tort

Claims Act, Miss. Code Ann. § 11-46-1, et seq., including, but not limited to, the

provisions outlined in Sections 11-46-3, 11-46-5, 11-46-7, 11-46-9, 11-46-11, 11-46-13 and

11-46-15.

                                    SIXTH DEFENSE

       Answering defendants deny that they have been guilty of any actionable conduct.




                                            2
                                    SEVENTH DEFENSE

                                ADMISSIONS AND DENIALS

       And now, without waiving any defenses heretofore or hereinafter set forth,

answering defendants respond to the allegations of Plaintiff’s Complaint, paragraph by

paragraph as follows:

                               COMPLAINT (CM/ECF Doc. No.1)

       1.     Answering defendants lack information sufficient to make a determination

as to the truth of the allegations of paragraph 1 of Plaintiff’s Complaint and, as such, deny

the same.

                                JURISDICTION AND VENUE

       2.     Without waiving any immunities, restrictions or limitations, answering

defendants admit that this Court has jurisdiction over this matter. Answering defendants

deny the remaining allegations of paragraph 2 of Plaintiff’s Complaint.

       3.     Without waiving any immunities, restrictions or limitations, answering

defendants admit that venue is proper in this Court. Answering defendants deny the

remaining allegations of paragraph 3 of Plaintiff’s Complaint.

                                         PARTIES

       4.     Answering defendants admit, upon information and belief, the allegations

of paragraph 4 of Plaintiffs’ Complaint. Answering defendants would further state that

Exhibit A speaks for itself.

       5.     Answering defendants admit that Decedent was a pre-trial detainee housed

in the Hinds County Detention Center in Raymond (“RDC”). Answering defendants

                                             3
further admit, upon information and belief, that substantial acts, omissions and events

giving rise to this suit occurred in Hinds County, Mississippi. Answering defendants

deny the remaining allegations of paragraph 5 of Plaintiff’s Complaint.

          6.   Answering defendants admit that Hinds County is located within the

Southern District of the United States District Court, Northern Division and that it

operates the Hinds County Detention Center in Raymond, Mississippi (“RDC”) pursuant

to state law. Furthermore, answering defendants admit that Eddie Jean Carr is the Hinds

County Chancery Clerk who serves as the Clerk for the Board of Supervisors. Answering

defendants deny the remaining allegations of paragraph 6 of Plaintiff’s Complaint, as

stated.

          7.   Answering defendants admit that Victor Mason is the duly elected Sheriff

of Hinds County, Mississippi and as the chief law enforcement officer for the County, is

a policy maker for certain aspects of law enforcement in the County. Answering

defendants further admit that Sheriff Mason has knowledge regarding certain

proceedings in connection with a consent decree pertaining to the Raymond Detention

Center. Answering defendants deny the remaining allegations of paragraph 7 of

Plaintiff’s Complaint, as stated.

          8.   Answering defendants deny the allegations of paragraph 8 of Plaintiff’s

Complaint.

                                        FACTS

          9.   Answering defendants admit that Decedent was a detainee booked and

incarcerated in RDC. Answering defendants further admit that Decedent was housed in

                                           4
B-3. Answering defendants deny the remaining allegations of paragraph 9 of Plaintiff’s

Complaint.

      10.    Answering defendants admit that the RDC is comprised of three pods: A,

B, and C and that each pod has guard tower and four (4) housing units numbered 1, 2, 3,

and 4. Answering defendants further admit that each housing unit has officers assigned.

Answering defendants deny the remaining allegations of paragraph 10 of Plaintiff’s

Complaint.

      11.    Answering defendants admit that locking mechanisms on cell doors at the

RDC have failed to function properly from time to time. Answering defendants deny the

allegations of paragraph 11 of Plaintiff’s Complaint.

      12.    Answering defendants admit Plaintiff has obtained surveillance video from

the RDC for December 6, 2018. Answering defendants deny the remaining allegations of

paragraph 12 of Plaintiff’s Complaint.

      13.    Answering defendants admit that decedent was injured in the shower on

December 6, 2018. Answering defendants further admit that decedent was provided

medical care. Answering defendants deny the remaining allegations of paragraph 13 of

Plaintiff’s Complaint.

      14.    Answering defendants admit that decedent was taken to a hospital and

later died. Answering defendants deny the remaining allegations of paragraph 14 of

Plaintiff’s Complaint.

      15.    Answering defendants deny the allegations of paragraph 15 of Plaintiff’s

Complaint.

                                            5
       16.    Answering defendants would state that Exhibit B speaks for itself.

Answering defendants deny the remaining allegations of paragraph 16 of Plaintiff’s

Complaint.

       17.    Answering defendants admit that the Department of Justice (DOJ)

instituted an investigation and released a Report pertaining to the RDC. Answering

defendants would further state that Exhibit C speaks for itself. Answering defendants

deny the remaining allegations of paragraph 17 of Plaintiff’s Complaint.

       18.    24.    Answering defendants admit the County entered into a Consent

Decree. Answering defendants would state that Exhibit D speaks for itself. Answering

defendants deny the remaining allegations of paragraph 18 of Plaintiff’s Complaint.

       19.    Answering defendants admit that during the course of monitoring the

consent decree a number of hearings have been held. Answering defendants lack

information sufficient to make a determination as to the truth of the remaining allegations

of paragraph 19 of the Plaintiff’s Complaint and, as such, deny the same.

       20.    Answering defendants admit the Court appointed monitor issued a report.

Answering defendants would further state that Exhibit E and the Consent Decree speaks

for itself. Answering defendants deny the remaining allegations of paragraph 20 of

Plaintiff’s Complaint.

       21.    Answering defendants admit the Court appointed monitor issued a report.

Answering defendants would further state that Exhibit F speaks for itself. Answering

defendants deny the remaining allegations of paragraph 21 of Plaintiff’s Complaint.



                                            6
       22.    Answering defendants admit the Court appointed monitor issued a report.

Answering defendants would further state that Exhibit G speaks for itself. Answering

defendants deny the remaining allegations of paragraph 22 of Plaintiff’s Complaint.

                            1983 CAUSE OF ACTION:
           EIGHTH AND FOURTEENTH AMENDMENT VIOLATIONS:
        PROTECTION FROM HARM AND DANGEROUS CONDITIONS OF
                                CONFINEMENT
       23.   Answering defendants repeat and incorporate by reference each and every

defense, admission, and denial to paragraphs 1-22 hereinabove as if the same were

specifically set out herein.

       24.    Answering defendants deny the allegations of paragraph 24 of Plaintiff’s

Complaint.

       25.    Answering defendants deny the allegations of paragraph 25 and

subsections a-n of Plaintiff’s Complaint.

       26.    Answering defendants deny the allegations of paragraph 26 of Plaintiff’s

Complaint.

                           EPISODIC ACTS OR OMISSIONS

       27.    Answering defendants repeat and incorporate by reference each and

every defense, admission, and denial to paragraphs 1-26 hereinabove as if the same

were specifically set out herein.

       28.    Answering defendants deny the allegations of paragraph 28 of Plaintiff’s

Complaint.

       29.    Answering defendants deny the allegations of paragraph 29 of Plaintiff’s

Complaint.

                                            7
      30.    Answering defendants deny the allegations of paragraph 30 of Plaintiff’s

Complaint.

      31.    Answering defendants deny the allegations of paragraph 31 of Plaintiff’s

Complaint.

      32.    Answering defendants deny the allegations of paragraph 32 of Plaintiff’s

Complaint.

      33.    Answering defendants deny the allegations of paragraph 33 of Plaintiff’s

Complaint.

      34.    Answering defendants deny the allegations of paragraph 34 of Plaintiff’s

Complaint.

                                  RATIFICATION

      35.    Answering defendants deny the allegations of paragraph 35 of Plaintiff’s

Complaint.

      36.    Answering defendants deny the allegations of paragraph 36 of Plaintiff’s

Complaint.

                               PUNITIVE DAMAGES

      37.    Answering defendant denies the allegations of paragraph 37 of Plaintiff’s

Complaint.

      38.    Answering defendants deny the allegations of paragraph 38 of Plaintiff’s

Complaint.




                                          8
                                  PRAYER FOR RELIEF

       Answering defendants deny each and every allegation contained therein,

including subparagraphs A-F, and would affirmatively aver that Plaintiff is not entitled

to any relief whatsoever.

                                    EIGHTH DEFENSE

       Answering defendants are protected by and invoke all the immunities granted by

judicial, common law, and statutory sovereign immunity.

                                    NINTH DEFENSE

       Answering defendants aver that they have met or exceeded the requirements of

law and due care and that they are guilty of no acts or omissions which either caused or

contributed to the incidents in question.

                                    TENTH DEFENSE

       Answering defendants allege that Plaintiff’s claims are barred by the applicable

statute of limitations, res judicata, collateral estoppel, laches, waiver, contributory

negligence, accord and satisfaction, lack of standing, release, and/or estoppel.

                                  ELEVENTH DEFENSE

       Plaintiff is not entitled to recover any enhanced, punitive, or exemplary damages,

as provided by Miss. Code Ann. § 11-46-15 insofar as any state court claims are

concerned. Additionally, answering defendants would affirmatively state that the

Plaintiff is not entitled to recover enhanced, punitive, or exemplary damages, the same

being violative of the Fourth, Fifth, Sixth, Eighth, and Fourteenth Amendments of the

Constitution of the United States and Article III, Section 14 of the Constitution of the State

                                              9
of Mississippi, inclusive of, but not necessarily limited to, the following separate and

several grounds:

       (a)     The procedures may result in the award of joint and several judgments

against multiple defendants for different alleged acts of wrongdoing.

       (b)     The procedures fail to provide means for awarding separate judgments

against alleged joint tortfeasors.

       (c)     The procedures fail to provide a limit on the amount of the award against

the defendant.

       (d)     The procedures fail to provide specific standards for the amount of the

award of punitive damages.

       (e)     The procedures permit award of punitive damages upon satisfaction of a

standard of proof less than that applicable to the imposition of criminal sanctions.

       (f)     The procedures permit multiple awards of punitive damages for the same

alleged act.

       (g)     The procedures fail to provide a clear consistent appellant standard of

review of an award for punitive damages.

       (h)     The procedures may permit the admission of evidence relative to punitive

damages in the same proceedings during which liability and compensatory damages are

determined.

       (i)     The standard of conduct upon which punitive damages are sought is vague.




                                            10
                                     TWELTH DEFENSE

       Answering defendants assert and invoke 42 U.S.C. 1997e(a)-(h) to the extent

applicable.

                                  THIRTEENTH DEFENSE

       Answering defendants invoke Heck v. Humphrey, 512 U.S. 477 (1994), as a defense

to the extent it is applicable to any of Plaintiff’s claims.

                                  FOURTEENTH DEFENSE

       Answering defendants reserve the right to add additional defenses as the same

become known during the course of discovery of this cause.

                                   FIFTEENTH DEFENSE

       Any allegations contained in the Plaintiff’s Complaint, which are not specifically

admitted are hereby denied.

       And now, having answered the Complaint filed against them, the answering

defendants request that the same be dismissed and that they be discharged with costs

assessed against the Plaintiff.

DATE:         September 10, 2019.

                                                           Respectfully submitted,

                                                           SHERIFF VICTOR MASON
                                                           AND HINDS COUNTY,
                                                           MISSISSIPPI

                                                           By:   /s/ William R. Allen
                                                                 One of Their Attorneys




                                               11
WILLIAM R. ALLEN (MSB #100541)
CHRISTINA J. SMITH (MSB#105483)
Allen, Allen, Breeland & Allen, PLLC
214 Justice Street
P. O. Box 751
Brookhaven, MS 39602-0751
Tel. 601-833-4361
Fax 601-833-6647
Email: wallen@aabalegal.com
Email: csmith@aabalegal.com




                                     CERTIFICATE

      I, the undersigned of Allen, Allen, Breeland & Allen, PLLC, one of the attorneys

for Defendants, Sheriff Victor Mason and Hinds County, Mississippi, hereby certify that

on this day, I electronically filed the foregoing Answer to Plaintiff’s Complaint with the

Clerk of the Court using the ECF system which gave notification of the same to:

             Charles R. Mullins, Esq.
             Coxwell & Associates, PLLC
             Post Office Box 1337
             Jackson, Mississippi 39215-1337
             chuckm@coxwelllaw.com
                   Counsel for Plaintiff

      This the 10th day of September, 2019.

                                                              /s/ William R. Allen
                                                              OF COUNSEL




                                           12
